PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/628,909
Filing Date: 6 Jan 2020
Appellant(s): Robert Bosch GmbH



__________________
Ali Alawieh
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/29/2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/20/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims:
Claims 16, 20, 21, 23, 27, 29, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated
by Thomas (EP1045224A2).
Claims 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of
PRIORO (EP2843641Al).
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:
The rejection of Claims 16, 20-23, and 27-30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn.
The rejection of Claim 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which regards as the invention, has been withdrawn.
(2) Response to Argument
Argument -1-: 
Thomas does not contemplate treating an initially determined position of a vehicle as being implausible based on a discrepancy between a detected traffic density and an expected traffic density, where the vehicle's position is therefore re-determined in response to such a determined discrepancy concerning the traffic density. Rather, to the contrary, Thomas merely notes that the map information, including traffic density parameters, can go stale over time, and therefore, if there is a change in the traffic density parameters at the vehicle's location, the map is updated with the newly determined traffic density parameters (or with a statistically relevant modification of the traffic density parameters, e.g., by update with a moving average thereof). Thus, Thomas contemplates that a density parameter discrepancy indicates a required update to map information at a particular location, but does not ever contemplate a necessity to re-determine the vehicle's position in response to such a determined discrepancy regarding traffic density. In other words, at most Thomas can be considered to refer to the reverse of the features of the claims. 
Argument -2-: 
Thomas states that the vehicle's position is continuously sensed during its travel. However, this continuous position tracking is simply a repeated position tracking to capture all positions of the vehicle as it moves. There is no suggestion of re-performing a position determination in response to having determined that a previously determined position is implausible. Indeed, in Thomas, each one of the determined vehicle positions is used, in contrast to the present application which uses the traffic density discrepancy to determine that the previously determined position is in fact implausible and therefore must be re-determined, i.e., the previously determined position is set aside in favor of a re-determined position.
Argument -3-:
While, the present claims refer to a re-determination of the position in response to the traffic density discrepancy, each new vehicle position determination of Thomas is simply part of a process of continuous determinations, none of the determinations being performed in response to a traffic density discrepancy associated with a previously determined position.
Response to argument:
Brief Summary of Thomas:
Thomas identifies a discrepancy between the instantaneous actual traffic density and expected setpoint traffic density in the map (referenced to be attribute data); in response to said discrepancy, updating the map with the new information which requires identifying a correct and exact instantaneous position of the vehicle so that the updated information is precisely assigned in the map. Subsequently, the updated map is used to re-determine the instantaneous vehicle position via map matching (i.e. based on the updated map, the instantaneous vehicle position is re-determined) and controlling the automated drive of the vehicle based on this information. All these steps are continuously repeated as the vehicle travels (See Paragraphs [0012], [0019], [0021], [0023]-[0026]; and [0029])).
Response to Argument -1-: 
On the contrary to the appellant ’s arguments above, Thomas does contemplate that a discrepancy between a detected traffic density and an expected traffic density necessitates the re-determination of the vehicle position (see paragraphs [0023]-[0026] and [0029] for measured and recorded attribute values within specified tolerance level and map update). Thomas discloses a map update method in which locally accurate topography data, also referred to as topology data are used as attribute data (e.g. B. information that is displayed along the actual traffic routes by traffic signs, such as route type, directional drivability, speed restrictions, etc., but also information about the expected traffic situation; see paragraph [0002]); such attribute data are stored in the map and updated on the basis of the relevant current measurement data of a respective test vehicle ([0011]). Furthermore, measurement data from the test vehicle about the current vehicle position and the associated terrain and traffic attributes are continuously obtained while driving and used to update the digital road map accordingly ([0019]; Lines 256-258). In other words, Thomas specifically contemplates that a comparison between the measured attribute data and the stored attribute data is performed, and in response to the measured attribute being not found within the tolerance level of the measured attribute data, a map update is performed. In addition to that, the map update involves an association between the attribute data with the position of the vehicle measured for this attribute. Therefore, when there is a discrepancy between the measured attribute data and the recorded attribute data, the associated position of the recorded attributed data becomes implausible by virtue of the fact that the map has to be updated based on the discrepancy. 
Response to Argument -2-: 
According to paragraph [0029] of Thomas, the vehicle position in the digital map is continuously determined using a GPS measurement value and a subsequent map matching, which means that the map update automatically involves re-considering the position of the vehicle in the digital map (which reads on re-determining the instantaneous vehicle position in the map). Since, as argued by the appellant , the map information, including traffic density parameters, can go stale over time, and the attribute data along with its associated vehicle position are updated in the digital map using the newly measured attribute data due to the determined discrepancy (such as with a statistically relevant modification of the traffic density parameters, e.g., by update with a moving average thereof), this means that the previously determined position is replaced or set aside by default in favor of re-determining the instantaneous vehicle position, which is exactly what is recited in the current invention (See paragraphs [0025]-[0029] of Thomas).
Response to Argument -3-:
On the contrary to the appellant’s argument that each new vehicle position determination of Thomas is simply part of a process of continuous determinations, and not performed in response to a traffic density discrepancy associated with a previously determined position: according to paragraph [0030], Thomas discloses that in parallel to the determination of the vehicle position, the current attribute value for the current vehicle position is recorded for each attribute to be stored in the map, and a new attribute value is then determined from the recorded attribute value and stored in the digital map, and then assigned to the determined position; wherein the new attribute value is determined based on the comparison between the measured attribute value and the recorded attribute value (example in paragraph [0029]: determining road edges within circle 12, and in paragraph [0026]: “When detecting an attribute of a type known to the system outside the specified tolerance, e.g. more than 100m away from the already known attribute, the two attributes are not combined, but the newly recorded attribute is stored for the first time in the database of the updateable and thus adaptive or learning map”). Therefore, while the new vehicle position determination is part of a process of continuous determinations, this determination is also performed in response to a traffic density discrepancy. 
Rejections of dependent Claims 20-22 and 27-29:
 Regarding the prior art rejections of dependent Claims 20-22 and 27-29, it is respectfully noted that Appellant has not distinctly argued the prior art rejections of the aforementioned dependent claims, but rather simply requests the rejections be reversed by virtue of their dependency on independent claims 16 and 23, respectively.  As explained above, there are no deficiencies with respect to the prior art rejection of the independent claims in the present application.  Accordingly, Appellant’s arguments with regards to dependent Claims 20-22 and 27-29 are moot.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
Conferees:
/Nadeem Odeh/Primary Examiner, Art Unit 3669                                                                                                                                                                                                        
/JOHN OLSZEWSKI/Supervisory Patent Examiner, Art Unit 3669                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.